Citation Nr: 1731885	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-20 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability evaluation for patellofemoral pain syndrome of the left knee, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for multilevel degenerative arthritis of the lumbar spine, initially rated as noncompensable.

3.  Entitlement to an increased disability evaluation for multilevel degenerative arthritis of the lumbar spine, rated as 10 percent disabling from April 23, 2015.

4.  Entitlement to an increased disability evaluation for anterior reconstruction and arthroscopic surgery of the left shoulder, initially rated as noncompensable.

5.  Entitlement to an increased disability evaluation for multilevel degenerative arthritis of the lumbar spine, rated as 20 percent disabling from April 23, 2015.

6.  Entitlement to an increased disability evaluation for gastroesophageal reflux disease (GERD), initially rated as noncompensable.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Navy from October 1987 to September 1998; he also had periods of Navy Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for GERD, lumbar spine, left knee and left shoulder disabilities; those disabilities were assigned noncompensable evaluations, effective February 1, 2012.  

During the pendency of the appeal, in a July 2012 rating decision, the Veteran was awarded a 10 percent evaluation for his left knee disability, effective from February 1, 2012.  As will be discussed below, a June 2015 rating decision appears to have granted the Veteran increased disability evaluations of 10 percent for the lumbar spine and 20 percent for the left shoulder, effective April 23, 2015.  As the Veteran has not been granted the maximum benefits allowed, the claims for increased disability ratings remain on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for non-cardiac chest pain has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was afforded VA examinations in April 2015, in connection with his claims for increased disability ratings for his service-connected patellofemoral pain syndrome of the left knee, anterior reconstruction and arthroscopic surgery of the left shoulder, degenerative arthritis of the lumbar spine, and GERD.  Nevertheless, these examinations are inadequate.  Of particular note, the VA examiners provided medical opinions as to etiology and whether the Veteran has any secondary disabilities aggravated by his service-connected disabilities on appeal; however, these opinions do not address the issues on appeal.  Despite performing in-person examinations, the VA examiners did not provide sufficient information to evaluate the current severity of the Veteran's disabilities on appeal.   Therefore, new VA examinations should be scheduled to accurately evaluate the current severity of the disabilities on appeal for which the Veteran is seeking higher disability evaluations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Additionally, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent VA examination reports, received in April 2015, reveals that range of motion testing for both knees, shoulders, and lumbar spine in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided new VA examinations, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint, as well as the Veteran's thoracolumbar spine.  

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected patellofemoral pain syndrome of the left knee, anterior reconstruction and arthroscopic surgery of the left shoulder, degenerative arthritis of the lumbar spine, and GERD, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran's VA treatment records since April 2012 have not been associated with the claims file.  

As discussed in the introduction, the Board also observes that a June 2015 rating decision was issued.  This rating decision indicates that the Veteran was granted an increased disability evaluation of 10 percent for the service-connected multi-level degenerative arthritis of the lumbar spine and a 20 percent disability for the anterior reconstruction and arthroscopic surgery of the left shoulder; an effective date of April 23, 2015 was assigned for each.  However, these grants were not reflected in the May 2015 Supplemental Statement of the Case (SSOC), and there is no indication that the Veteran was informed of, or received payment for, the increased disability ratings assigned.  The disability evaluations assigned by the RO in the June 2015 rating decision are to be effectuated and the Veteran duly informed.  A copy of the rating decision and notice thereof should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal, for the entire rating period.

2.  Schedule the Veteran for a VA gastrointestinal examination to ascertain the current severity and manifestations of his service-connected gastroesophageal reflux disease.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected patellofemoral pain syndrome of the left knee.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected patellofemoral pain syndrome of the left knee on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA shoulder examination to ascertain the current severity and manifestations of the Veteran's service-connected anterior reconstruction and arthroscopic surgery of the left shoulder, with residuals. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected reconstruction and arthroscopic surgery of the left shoulder, with residuals, on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both shoulders in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

5.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected multilevel degenerative arthritis of the lumbar spine.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected multilevel degenerative arthritis of the lumbar spine on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

6.  If not completed by the time this remand is processed, the RO/AMC should issue a rating decision to the Veteran, implementing the grant of an increased disability evaluation of 10 percent for the service-connected multi-level degenerative arthritis of the lumbar spine and a 20 percent disability for the anterior reconstruction and arthroscopic surgery of the left shoulder, effective April 23, 2015, as indicated in the June 2015 rating decision.  

The RO must provide the Veteran and his representative with notice of the rating decision and notice as to the Veteran's procedural and appellate rights.  These issues should only be returned to the Board if the Veteran timely disagrees with the ratings or effective dates assigned and timely perfects his appeal after issuance of a statement of the case.

7.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  The RO must consider all of the evidence received since the issuance of the May 2015 supplemental statement of the case.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






